Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/19/2021 has been entered. Claims 1-3 and 13-25 remain pending in the application. Claims 4-12 have been cancelled. Applicant’s amendments to the specification and claims have overcome each and every objection of and rejections of under 35 U.S.C. 112(b), except for the claim rejection of claim 15, as previously set forth in the non-final Office Action mailed 10/19/2020.
Examiner emphasizes that claims 13-15 remain pending, not withdrawn, in the application and applicant is requested to submit a complete list of claims when replying to this action, which includes the withdrawn claims (claims 16-25).  If applicant does not desire claims 13-15 to be prosecuted, examiner suggests applicant cancel claims 13-15. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the transparent tube” of line 5 should read “the transparent gas detector tube” if referring to the “transparent gas detector tube” of line 2 for clarity of antecedent basis.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “reacts with a target gas and an interferent gas to change the color…”, “to determine a concentration of the target gas…” and “to determine a concentration of the interferent gas…” are interpreted as intended uses of the claimed gas detector tube kit and are given patentable weight to the extent which effects the structure of the gas detector tube kit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a sampled gas” in line 8, which is unclear. Since “a sample” is established in line 6, it is unclear if the sampled gas of line 8 is the same or different Claims 2-3 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “a sampled gas” in line 10, which is unclear. Since “a sample” is established in line 6, it is unclear if the sampled gas of line 10 is the same or different from the sample of line 6. Additionally, since “a sample gas” is established in line 8, it is unclear if the sample gas of line 10 is the same or different from the sample gas of line 8. Claims 2-3 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 15, the term "intrinsically" in claim 15 is a relative term which renders the claim indefinite.  The term "intrinsically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the scope of “intrinsically safe” is not clear. Is the gas detector tube reader safe to a user? Is the gas detector tube reader safe from explosions? 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Claims 13-15 are improperly dependent on claim 4, which has been cancelled. Thus, claims 13-15 fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Truex (US 20160258874) in view of Robins (US 20090301381 A1).
Regarding claim 1, Truex teaches a gas detector tube kit (claim 13; paragraph [0002] and [0044]), comprising: 
a transparent gas detector tube (Figs. 1A-1C, element 10; paragraph [0035]) containing a colorimetric chemical reagent (paragraph [0032]) within the transparent gas detector tube, wherein the colorimetric chemical reagent reacts with target gasses to change the color of the colorimetric chemical reagent (paragraph [0032], teaches a chemical reagent and target gasses will react resulting in the color change) thereby producing a length-of-stain within the transparent tube corresponding to a concentration of either the target gas or the interferent gas in a sample (paragraph [0033]);
 a target gas length-of-stain scale (paragraph [0033]) capable of determining a concentration of the target gas in a sampled gas comprising the target gas; and 
an interferent gas length-of-stain scale (paragraph [0014] teaches a second set of demarcations, which is interpreted as an interferent gas length-of-stain scale) capable of determining a concentration of the interferent gas in a sampled gas comprising the interferent gas. 
However, Truex fails to explicitly teach the colorimetric chemical reagent reacts with a target gas and an interferent gas.
Robins teaches a colorimetric gas detector (claim 15; paragraphs [0042]-[0046]) wherein a colorimetric chemical reagent (“colour-change material”) reacts with a target gas and an interferent gas (claim 15 teaches a “target gas” and “a second, cross-interfering gas” that both reacts with a first-color-change material). Robins teaches that detecting two or more gases 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truex to provide a colorimetric chemical reagent as taught by Robins in order to react with a target gas and an interferent gas. Doing so would avoid inaccuracies in concentration measurement and alert an operator to the presence of an interferent gas as taught by Robins.
Note that the functional/process recitations that describe the colorimetric chemical reagent, the target gas length-of-stain scale, and the interferent gas length-of-stain scale are interpreted as intended uses of the claimed gas detector tube kit and are given patentable weight to the extent which effects the structure of the claimed gas detector tube kit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Note that applicant’s claim language is open and a target gas and an interferent gas is not positively recited structurally.
Regarding claim 2, Truex in view of Robins teaches all of the elements of the current invention as stated above. Truex further teaches a target gas length-of-stain scale and the interferent gas length-of-stain scale are physical length-of-stain scales capable of visually determining the concentration of either the target gas or the interferent gas (paragraphs [0014], [0028], and [0033]).
Regarding claim 3, Truex in view of Robins teaches all of the elements of the current invention as stated above. Truex further teaches a second target gas length-of-stain scale (paragraph [0034]) and the second target length-of-stain scale requiring a different sample volume than the target gas length-of-stain scale to determine the concentration of the target gas (paragraph [0055]).

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument (pages 7-8 of Remarks) that the prior art does not incorporate two different length-of-stain scales, examiner disagrees since Truex teaches a target gas length-of-stain scale (paragraph [0033]) capable of determining a concentration of the target gas in a sampled gas comprising the target gas and an interferent gas length-of-stain scale (paragraph [0014] teaches a second set of demarcations, which is interpreted as an interferent gas length-of-stain scale) capable of determining a concentration of the interferent gas in a sampled gas comprising the interferent gas. Furthermore a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Truex would be able to function in the same way, since the structure of Truex is similar to the claimed structure.
on it, the examiner notes that the claim is open and that the claim language does not positively recite the target gas length-of-stain scale or the interferent gas length-of-stain scale on the transparent gas detector tube. Thus, the claim is interpreted broadly as including a length-of-stain scale with the gas detector tube kit that can be on the transparent gas detector tube or as a separate piece. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798